DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 and 11-25 are pending, claims 9-10 have been cancelled, and claims 1-8 and 11-25 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections have been withdrawn in light of Applicant’s amendments and arguments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 11-14, 16-17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrheim  (US 2011/0065985), in view of Gross (US 2017/0119435).
Regarding claim 1, Wehrheim discloses an endoscope (see figure 1) comprising: an endoscope head (10, figure 2), a lens (see 30, figure 5) on a distal end of the endoscope head, and a working channel (20, 22, or 24, figure 4) extending in the endoscope head, wherein, proximally from the lens, the working channel is bent laterally toward an outer circumference of the endoscope head (see figure 6), wherein a distal working channel opening is formed on a lateral side of the endoscope head (see distal opening of 20, 22, or 24, figure 6), wherein the working channel includes a proximal working channel portion and a distal working channel end portion (see the distal and proximal working channel portions of 20, 22, or 24, figure 6), wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope (best seen with 20, figure 6), and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner (best seen with the distal working channel portion of 20, figure 6); wherein the distal working channel end portion abuts, in at least one portion thereof, on the lens (best seen with figures 5-6). Wehrheim is silent regarding2 the lens is a wide-angle lens, wherein on the distal end of the endoscope head the wide-angle lens is completely or partially surrounded by a transparent region of the endoscope head, wherein the transparent region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet, and wherein at least a portion of the distal working channel opening is disposed in the transparent region.  
Gross teaches a guide member with an imaging device (24, figure 2b), illumination-providing elements (26, figure 2b), and a tube hole (44, figure 2b). A distal end cover (116, figure 2b) has an aperture (100, figure 2b) and a second puncturing-element-tube hole (144, figure 2b), where the distal end cover covers the distal end (16, figure 2b). Gross teaches in another embodiment where the imaging device can comprise a wide-angle lens ([0185]). The wide-angle lens allows a greater a field of view (simultaneous imaging…[0185]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Wehrheim to have a distal end cover (116, figure 2b) and a wide-angle lens as taught by Gross. Doing so would provide a greater field of view for imaging that is facilitated by a transparent distal end cover ([0091] and [0185]). The modified endoscope would have the lens is a wide-angle lens ([0185]; Gross), wherein on the distal end of the endoscope head the wide-angle lens is completely or partially surrounded by a transparent region of the endoscope head (see 116, figure 2b; Gross), wherein the transparent region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet (see the proximal edge of 116, figure 2b; Gross), and wherein at least a portion of the distal working channel opening is disposed in the transparent region (see location of 144, figure 2b of Gross | see 20, 22, or 24, figure 4 of Wehrheim).  
Regarding claim 2, Wehrheim discloses an endoscope (see figure 1) comprising: an endoscope head (10, figure 2), a lens (see 30, figure 5) on a distal end of the endoscope head, and a working channel (20, 22, or 24, figure 4) extending in the endoscope head, wherein, proximally from the lens, the working channel is bent laterally toward an outer circumference of the endoscope head (see figure 6), wherein a distal working channel opening is formed on a lateral side of the endoscope head (see distal opening of 20, 22, or 24, figure 6), wherein the working channel includes a proximal working channel portion and a distal working channel end portion (see the distal and proximal working channel portions of 20, 22, or 24, figure 6), wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope (best seen with 20, figure 6), and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner (best seen with the distal working channel portion of 20, figure 6); wherein 3Appl. No. 16/494,926Attorney Docket No. P58134 at least one portion of the distal working channel end portion extends into the lens (best seen with figures 5-6). Wehrheim is silent regarding the lens is a wide-angle lens, wherein on the distal end of the endoscope head, the wide-angle lens is completely or partially surrounded by a transparent region of the endoscope head, wherein the transparent region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet, and wherein at least a portion of the distal working channel opening is disposed in the transparent region.  
Gross teaches a guide member with an imaging device (24, figure 2b), illumination-providing elements (26, figure 2b), and a tube hole (44, figure 2b). A distal end cover (116, figure 2b) has an aperture (100, figure 2b) and a second puncturing-element-tube hole (144, figure 2b), where the distal end cover covers the distal end (16, figure 2b). Gross teaches in another embodiment where the imaging device can comprise a wide-angle lens ([0185]). The wide-angle lens allows a greater a field of view (simultaneous imaging…[0185]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Wehrheim to have a distal end cover (116, figure 2b) and a wide-angle lens as taught by Gross. Doing so would provide a greater field of view for imaging that is facilitated by a transparent distal end cover ([0091] and [0185]). The modified endoscope would have the lens is a wide-angle lens ([0185]; Gross), wherein on the distal end of the endoscope head, the wide-angle lens is completely or partially surrounded by a transparent region of the endoscope head (see 116, figure 2b; Gross), wherein the transparent region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet (see the proximal edge of 116, figure 2b; Gross), and wherein at least a portion of the distal working channel opening is disposed in the transparent region (see location of 144, figure 2b of Gross | see 20, 22, or 24, figure 4 of Wehrheim).  
Regarding claim 3, Wehrheim discloses an endoscope (see figure 1) comprising: an endoscope head (10, figure 2), a lens (see 30, figure 5) on a distal end of the endoscope head, and a working channel (20, 22, or 24, figure 4) extending in the endoscope head, wherein proximally from the lens, the working channel is bent laterally toward an outer circumference of the endoscope head (see figure 6), wherein a distal working channel opening is formed on a lateral side of the endoscope head (see distal opening of 20, 22, or 24, figure 6). Wehrheim is silent regarding the lens is a wide-angle lens, wherein on the distal end of the endoscope head, the wide-angle lens is completely or partially surrounded by a transparent  region of the endoscope head, wherein the transparent  region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet, and 4Appl. No. 16/494,926Attorney Docket No. P58134 wherein at least a portion of the distal working channel opening is disposed in the transparent region.  
Gross teaches a guide member with an imaging device (24, figure 2b), illumination-providing elements (26, figure 2b), and a tube hole (44, figure 2b). A distal end cover (116, figure 2b) has an aperture (100, figure 2b) and a second puncturing-element-tube hole (144, figure 2b), where the distal end cover covers the distal end (16, figure 2b). Gross teaches in another embodiment where the imaging device can comprise a wide-angle lens ([0185]). The wide-angle lens allows a greater a field of view (simultaneous imaging…[0185]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Wehrheim to have a distal end cover (116, figure 2b) and a wide-angle lens as taught by Gross. Doing so would provide a greater field of view for imaging that is facilitated by a transparent distal end cover ([0091] and [0185]). The modified endoscope the lens is a wide-angle lens ([0185]; Gross), wherein on the distal end of the endoscope head, the wide-angle lens is completely or partially surrounded by a transparent region of the endoscope head (see 116, figure 2b; Gross), wherein the transparent region of the endoscope head includes a transition edge where a distal side and the lateral side of the endoscope head meet (see the proximal edge of 116, figure 2b; Gross), and 4Appl. No. 16/494,926Attorney Docket No. P58134wherein at least a portion of the distal working channel opening is disposed in the transparent region (see location of 144, figure 2b of Gross | see 20, 22, or 24, figure 4 of Wehrheim).  
Regarding claim 4, Wehrheim further discloses adjacent to the wide-angle lens, an illuminator (32, figure 5; Wehrheim) is arranged on the distal end of the endoscope head, wherein the distal working channel opening opens proximally from the illuminator (see figure 5).  
Regarding claim 5, Wehrheim further discloses adjacent to the wide-angle lens, an illuminator (32, figure 5; Wehrheim) is arranged on the distal end of the endoscope head, wherein the distal working channel opening opens in the region of the illuminator (see figure 5).  
Regarding claim 6, Wehrheim further discloses adjacent to the wide-angle lens, an illuminator (32, figure 5; Wehrheim) is arranged on the distal end of the endoscope head, wherein the distal working channel opening opens in the region of the wide-angle lens (see figure 5).  
Regarding claim 7, Wehrheim further discloses the illuminator surrounds a distal end region of the wide-angle lens in an annular manner or as a portion of a ring (see figure 5).   
 	Regarding claim 11, Wehrheim further discloses the working channel includes a proximal working channel portion and a distal working channel end portion (see the proximal working channel portion and the distal working end portion of 20, 22, and 24, figure 6; Wehrheim), wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope (best seen with 20, figure 6), and the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner (best seen with the distal working channel end portion of 20, figure 6).  
Regarding claim 12, Wehrheim further discloses the distal working channel end portion extends in the distal direction at an acute angle to a central axis of the endoscope head (see 20 in figure 6; Wehrheim).  
Regarding claim 13, Wehrheim further discloses the distal working channel end portion abuts, in at least one portion thereof, on the wide- angle lens (see figure 5; Wehrheim).  
Regarding claim 14, Wehrheim further discloses at least one portion of the distal working channel end portion extends into the wide-angle lens (see figure 5; Wehrheim).  
Regarding claim 16, Wehrheim further discloses proximally from the wide-angle lens, the distal working channel opening adjoins the wide-angle lens (see figure 5; Wehrheim).  
Regarding claim 17, Wehrheim further discloses on the lateral side of the endoscope head, the distal working channel opening extends into the wide-angle lens (see figure 5; Wehrheim).  
Regarding claim 21, Wehrheim further discloses the endoscope is a flexible endoscope (flexible design [0028]; Wehrheim).  
Regarding claim 22, Wehrheim further discloses the endoscope is a video endoscope (observation arrangement 30, figure 5 of Wehrheim | the Examiner interpreted “video” can be multiple images displayed frame by frame).  
Regarding claim 23, Wehrheim discloses an endoscope (see figure 1) comprising: an endoscope head (10, figure 2), a lens (see 30, figure 5) on a distal end of the endoscope head, and a working channel (20, 22, or 24, figure 4) extending in the endoscope head, wherein, proximally from the lens, the working channel is bent laterally toward an outer circumference of the endoscope head (see figure 6), wherein a distal working channel opening is formed on a lateral side of the endoscope head (see distal opening of 20, 22, or 24, figure 6), wherein the working channel includes a proximal working channel portion and a distal working channel end portion (see the distal and proximal working channel portions of 20, 22, or 24, figure 6), wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope (best seen with 20, figure 6), and 8Appl. No. 16/494,926Attorney Docket No. P58134the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner (best seen with the distal working channel portion of 20, figure 6); wherein the distal working channel end portion abuts, in at least one portion thereof, on the lens (best seen with figures 5-6). Wehrheim is silent regarding the lens is a wide-angle lens, wherein on a distal end side of the endoscope head, the wide-angle lens is surrounded by a transparent ring member, and wherein at least a portion of the distal working channel opening is disposed in the transparent ring member.  
Gross teaches a guide member with an imaging device (24, figure 2b), illumination-providing elements (26, figure 2b), and a tube hole (44, figure 2b). A distal end cover (116, figure 2b) has an aperture (100, figure 2b) and a second puncturing-element-tube hole (144, figure 2b), where the distal end cover covers the distal end (16, figure 2b). Gross teaches in another embodiment where the imaging device can comprise a wide-angle lens ([0185]). The wide-angle lens allows a greater a field of view (simultaneous imaging…[0185]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Wehrheim to have a distal end cover (116, figure 2b) and a wide-angle lens as taught by Gross. Doing so would provide a greater field of view for imaging that is facilitated by a transparent distal end cover ([0091] and [0185]). The modified endoscope would have the lens is a wide-angle lens ([0185]; Gross), wherein on a distal end side of the endoscope head, the wide-angle lens is surrounded by a transparent ring member (see 116, figure 2b; Gross), and wherein at least a portion of the distal working channel opening is disposed in the transparent ring member (see location of 144, figure 2b of Gross | see 20, 22, or 24, figure 4 of Wehrheim).  
Regarding claim 24, Wehrheim discloses an endoscope (see figure 1) comprising: an endoscope head (10, figure 2), a lens (see 30, figure 5) on a distal end of the endoscope head, and a working channel (see 20, 22, or 24, figure 4) extending in the endoscope head, wherein, proximally from the lens, the working channel is bent laterally toward an outer circumference of the endoscope head (see figure 6), wherein a distal working channel opening is formed on a lateral side of the endoscope head (see distal opening of 20, 22, or 24, figure 6), wherein the working channel includes a proximal working channel portion and a distal working channel end portion (see the distal and proximal working channel portions of 20, 22, or 24, figure 6), wherein the proximal working channel portion extends in parallel to a longitudinal axis of the endoscope (best seen with 20, figure 6), and9Appl. No. 16/494,926Attorney Docket No. P58134 the distal working channel end portion is gently bent in a distal direction from the proximal working channel portion toward the distal working channel opening in a sloping manner (best seen with the distal working channel portion of 20, figure 6); wherein at least one portion of the distal working channel end portion extends into the wide-angle lens (see figures 5-6). Wehrheim is silent regarding the lens is a wide-angle lens wherein on a distal end side of the endoscope head, the wide-angle lens is surrounded by a transparent ring member, and wherein at least a portion of the distal working channel opening is disposed in the transparent ring member.  
Gross teaches a guide member with an imaging device (24, figure 2b), illumination-providing elements (26, figure 2b), and a tube hole (44, figure 2b). A distal end cover (116, figure 2b) has an aperture (100, figure 2b) and a second puncturing-element-tube hole (144, figure 2b), where the distal end cover covers the distal end (16, figure 2b). Gross teaches in another embodiment where the imaging device can comprise a wide-angle lens ([0185]). The wide-angle lens allows a greater a field of view (simultaneous imaging…[0185]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Wehrheim to have a distal end cover (116, figure 2b) and a wide-angle lens as taught by Gross. Doing so would provide a greater field of view for imaging that is facilitated by a transparent distal end cover ([0091] and [0185]). The modified endoscope would have the lens is a wide-angle lens ([0185]; Gross), wherein on a distal end side of the endoscope head, the wide-angle lens is surrounded by a transparent ring member (see 116, figure 2b; Gross), and wherein at least a portion of the distal working channel opening is disposed in the transparent ring member (see location of 144, figure 2b of Gross | see 20, 22, or 24, figure 4 of Wehrheim).  
Regarding claim 25, Wehrheim discloses an endoscope (see figure 1) comprising: an endoscope head (10, figure 2), a lens (see 30, figure 5) on a distal end of the endoscope head, and a working channel (20, 22, or 24, figure 4) extending in the endoscope head, wherein proximally from the lens, the working channel is bent laterally toward an outer circumference of the endoscope head (see figure 6), wherein a distal working channel opening is formed on a lateral side of the endoscope head (see distal opening of 20, 22,or 24, figure 6). Wehrheim is silent regarding the lens is a wide-angle lens, wherein on a distal end side of the endoscope head, the wide-angle lens is surrounded by a transparent ring member, and 10Appl. No. 16/494,926Attorney Docket No. P58134 wherein at least a portion of the distal working channel opening is disposed in the transparent ring member.
Gross teaches a guide member with an imaging device (24, figure 2b), illumination-providing elements (26, figure 2b), and a tube hole (44, figure 2b). A distal end cover (116, figure 2b) has an aperture (100, figure 2b) and a second puncturing-element-tube hole (144, figure 2b), where the distal end cover covers the distal end (16, figure 2b). Gross teaches in another embodiment where the imaging device can comprise a wide-angle lens ([0185]). The wide-angle lens allows a greater a field of view (simultaneous imaging…[0185]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Wehrheim to have a distal end cover (116, figure 2b) and a wide-angle lens as taught by Gross. Doing so would provide a greater field of view for imaging that is facilitated by a transparent distal end cover ([0091] and [0185]). The modified endoscope would have the lens is a wide-angle lens ([0185]; Gross), wherein on a distal end side of the endoscope head, the wide-angle lens is surrounded by a transparent ring member (see 116, figure 2b; Gross), and 10Appl. No. 16/494,926Attorney Docket No. P58134 wherein at least a portion of the distal working channel opening is disposed in the transparent ring member (see location of 144, figure 2b of Gross | see 20, 22, or 24, figure 4 of Wehrheim).

Claim(s) 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrheim  (US 2011/0065985) and Gross (US 2017/0119435) as applied to claim 1 above, and further in view of Ratnakar (US 2011/0160530). 
Regarding claim 8, Wehrheim and Gross disclose all of the features in the current invention as shown above for claim 1. They are silent regarding 5adjacent to the wide-angle lens, a sprayer for lens cleaning is arranged on the distal end of the endoscope head, wherein the distal working channel opening opens proximally from the sprayer.  
Ratnakar teaches an endoscope with an air/water nozzle (23, figure 2) located at the distal end (14, figure 2). An air/water channel (25, figure 2) is connected to the nozzle and provides air/water. The air/water channel is connected proximally to an air/water pump and a control switch ([0003]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Wehrheim and Gross with an air/water nozzle, air/water channel, an air/water pump, and a control switch as taught by Ratnakar. Doing so would provide the ejection of water or the blowing of air at the imaging lens ([0003]). The modified endoscope would have adjacent to the wide-angle lens (see location of 23 at the distal end, figure 2; Ratnakar), a sprayer (nozzle 23 [0003], figure 2) for lens cleaning is arranged on the distal end of the endoscope head (clean image lens [0003]), wherein the distal working channel opening opens proximally from the sprayer (the modified endoscope would have the nozzle distal to the distal working channel opening 20, 22, and 24, figure 4; Wehrheim).  
Regarding claim 15, Wehrheim and Gross disclose all of the features in the current invention as shown above for claim 1. They are silent regarding an opening of a water spray nozzle is provided adjacent to the distal working channel opening.  
Ratnakar teaches an endoscope with an instrument channel (IC, figure 7a) and an air/water channel (AWC, figure 7a) that opens up laterally (see figure 7a). There is a corresponding instrument channel with an air/water channel ([0005]). The air/water channel is connected to the main air/water channel and is controlled by a control valve assembly ([0062]). The AWC is used to insufflate air in the area for better distension and visualization ([0062]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Wehrheim and Gross with the AWC (see figure 7a) and control valve assembly ([0062]) as taught by Ratnakar next to the distal working channel opening (see IC and AWC, figure 7a; Ratnakar). Doing so would allow for better distension and visualization ([0062]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wehrheim  (US 2011/0065985) and Gross (US 2017/0119435) as applied to claim 1 above, and further in view of Amling (US 2014/0107415).
Wehrheim and Gross disclose all of the features in the current invention as shown above for claim 1. They are silent regarding a field of view of the wide-angle lens is divided into several individual image sections, wherein from the several individual image sections, a specific image section is selectable.  
Amling teaches an endoscope with a wide-angle objective lens ([0037]). A user can select a region of interest in the medical display before and after the image has been optimized ([0017]). This allows the selected region of interest to be further optimized ([0017]) and to be properly sized on the display ([0013]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope of Wehrheim and Gross to allow a user to select a region of interest in the image as taught by Amling. Doing so would allow the selected region of interest to be further optimized ([0017]) and to be properly sized on the display ([0013]). The modified endoscope would have a field of view of the wide-angle lens is divided into several individual image sections (select region of interest [0017]; Amling), wherein from the several individual image sections a specific an image section is selectable ([0017]).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wehrheim  (US 2011/0065985) and Gross (US 2017/0119435) and Amling (US 2014/0107415) as applied to claim 18 above, and further in view of Baum (US 2012/0016202). 
Wehrheim and Gross disclose all of the features in the current invention as shown above for claim 18. They are silent regarding the selected image section is digitally equalizable.  
Baum teaches an endoscope (abstract) with an equalization unit in the proximal end ([0048]). The equalization unit equalizes the image data of the optical sensor ([0048]).
It would have been obvious to modify the endoscope of Kato, Sugiyama, and Amling to include an equalization unit as taught by Baum. Doing so would allow the image data from the optical sensor to be equalized ([0048]).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wehrheim  (US 2011/0065985) and Gross (US 2017/0119435) as applied to claim 1 above, and further in view of Furuta (US 2016/0100750).
Wehrheim and Gross disclose all of the features in the current invention as shown above for claim 1. They are silent regarding a viewing angle of the wide-angle lens is larger than 180°.  
Furuta teaches an endoscope with a wide viewing angle, where the angle would be 180° or more ([0003]; Furuta). 
It would have been obvious to modify the wide-angle lens of Wehrheim and Gross to have a viewing angle larger than 180° as taught by Furuta. It is well known in the art that a wide viewing angle is 180° or more ([0003]; Furuta).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 2, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795